MEMORANDUM **
Defendant-Appellant Christopher John Mitchell argues that the district court erred by enhancing his 18-month sentence for passing counterfeit currency under 18 U.S.C. § 472 based on obstructing justice and engaging in a joint undertaking that encompassed counterfeit currency exceeding a face value of $5,000. We affirm.
The district court properly held that an obstruction of justice adjustment under U.S. Sentencing Guidelines Manual § 3C1.1 is appropriate where an attempt to destroy evidence is accompanied by flight from, and violent struggle with, the arresting officers.
The district court did not clearly err by finding that Mitchell had agreed with co-defendant Buchanan jointly to pass counterfeit currency. See United States v. Mezas de Jesus, 217 F.3d 638, 642 (9th Cir. 2000) (reviewing district court’s factual findings supporting a sentencing decision for clear error). The district court also did not clearly err by finding that Mitchell could reasonably have foreseen that his and Buchanan’s joint undertaking might include counterfeit currency with a face value exceeding $5,000. See United States v. Kahlon, 38 F.3d 467, 470 (9th Cir.1994) (reviewing district court’s factual determination of relevant conduct under U.S. Sentencing Guidelines Manual § IB 1.3 for clear error). Accordingly, the district court did not abuse its discretion by increasing Mitchell’s offense level by two levels under U.S. Sentencing Guidelines Manual §§ 2B5.1(1) and 2F1.1(b)(1)(C). See United States v. Leon-Reyes, 177 F.3d 816, 824 (9th Cir.1999) (reviewing district court’s application of the Sentencing Guidelines to the facts of a particular case for an abuse of discretion).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.